Citation Nr: 0633192	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-27 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claim of entitlement to service 
connection for PTSD.

In April 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he has PTSD as a result 
of witnessing a CV-7 Caribou aircraft crash on take-off on 
June 25, 1964.  He reports that he was a permanent member of 
the flight crew that worked on this aircraft.  The veteran 
alleges that he assisted in trying to remove injured people 
from the aircraft, and that he observed the bodies of those 
killed in the crash.  He also reports that he sustained very 
minor burns during this incident, but that he only treated 
these injuries with ointment that he received at the crash 
site.

Multiple records associated with the claims folder establish 
that a CV-7 Caribou did crash on June 25, 1964, in the 
vicinity of Ridgeway, South Carolina, and that 7 soldiers 
were killed in the crash.  The crash occurred when the 
aircraft attempted to take off from a cow pasture during 
maneuvers that were part of operation Hawk Star.  However, 
there is no evidence other than the veteran's own statements 
showing that he was present at the crash site.  In fact, the 
veteran's service records show that he was assigned to the 
516th Transportation Airplane Company in Ft. Benning, 
Georgia, at the time of this accident.

The veteran has acknowledged that the 516th Transportation 
Company was stationed out of Ft. Benning during the period 
that he was a member.  However, he asserts that most members 
of his company were on detached duty to Ft. Jackson at the 
time of the crash.  He reports that, following the crash, he 
was assigned to drive a vehicle back to Ft. Benning, Georgia.  

In support of this claim, he submitted morning reports of the 
516th Transportation Airplane Company for the period from 
June 24, 1964, to June 26, 1964.  Some sections of these 
reports are illegible, but those that can be read list a 
number of individuals from that company who were killed or 
injured in the plane crash on June 24th in the vicinity of 
Ridgeway.  The legible sections of these reports do not 
indicate that the veteran was present at the time of the 
accident, or that any members of that company other than 
those killed or injured in the crash were present at Ft. 
Jackson.  These documents list the permanent station of the 
company at Ft. Benning, Georgia.

In light of this record, the Board finds that a remand is 
necessary so that the RO can contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) and request 
verification of the veteran's alleged stressor.  
Specifically, the JSRRC should be asked to review operation 
reports, lessons learned, organizational histories, and any 
other potential sources of information of the 516th 
Transportation Airplane Company to verify whether the veteran 
may have been on detached duty to Ft. Jackson on June 24, 
1964.

Once a response has been received from the JSRRC, the AMC 
should review the information provided by that agency and 
make a determination as to whether the veteran's alleged in-
service stressor has been confirmed.  If it is determined 
that a stressor did occur, the AMC should arrange for the 
veteran to undergo a VA psychiatric examination.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to the claim for 
service connection for PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by him which 
have not been secured previously.

2.  The AMC should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
the alleged in-service stressor occurring 
during service, to include the units 
involved, and the names of casualties.  
Further identifying information 
concerning any other involved service 
personnel, including their names, ranks, 
and units of assignment should be 
requested from the veteran.  

3.  With any additional information 
provided by the veteran, the AMC must 
prepare a summary of the veteran's 
alleged in-service stressor.  That 
summary, a copy of the veteran's DD Forms 
214 and other service personnel records 
should be sent to the JSRRC, which should 
be asked to provide any additional 
information that might verify the 
veteran's report that he was on detached 
duty at Ft. Jackson on June 24, 1964, or 
that he was otherwise in the vicinity of 
Ridgeway, South Carolina, at the time of 
the crash.

4.  Once a response has been received 
from the JSRRC, the AMC must determine 
whether credible supporting evidence that 
the veteran was present for the claimed 
stressor event during service has been 
received.

5.  If credible supporting evidence is 
obtained of the claimed service in-
stressor, the RO should arrange for a VA 
psychiatric examination.  The examiner 
should report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific independently verifiable 
stressor supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
psychiatrist for proper review of the 
medical history.

6.  Once the above-requested development 
has been completed, the claim of 
entitlement to service connection for 
PTSD must be adjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a Supplemental Statement of 
the Case and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

